PER CURIAM.
The application for a stay of execution is denied.
This application was filed in the Supreme Court on September 4, 1963, on behalf of Edward Davis, who is under sentence to be executed on Friday, September 6, 1963, on his conviction under a charge by indictment of murder, the trial Judge of the Twentieth Judicial District Court for the Parish of West Feliciana, Louisiana, having denied him an application for a writ of habeas corpus.
A careful study of the application, and a review of the record of the trial■ which Edward Davis has had, the record being in this Court because of the appeal we considered, clearly shows this applicant has been accorded every right to which he was entitled under the Constitution and laws of this State, and that he has been fairly tried and convicted.
The application for a stay of execution consists of a long series of wild allegations and conclusions without a scintilla of evidence to support any of them.
The record reflects that the accused and his attorneys were accorded, during the trial, every privilege and given all protection to which they were entitled under our Constitution and laws.
Edward Davis was represented by able and experienced counsel with experience in the practice of criminal law. They were highly reputable and their honesty and integrity unimpeachable.
The official register of this Court shows the dates of their admission to the Louisiana Bar as follows:
Emile A. Carmouche, Jr_June 13, 1924; Allen C. Gremillion-July 30, 1952; H. Purvis Carmouche, Jr. —July 13, 1928; Nolan J. Edwards-February 23, 1956.
Although an appeal was taken and the conviction was affirmed by this Court on May 29, 1961, a rehearing being refused on October 4, 1961, the defendant did not file an application for a stay of execution for the purpose of filing a writ of certiorari before the Supreme Court of the United States.